DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Apathotharanan has been withdrawn and a new ground of rejection have been made in view of ETSI TS 123 203 et al (ETSI TS 123 203, V15.3.0 (2018-07), TECHNICAL SPECIFICATION; Digital cellular telecommunications system (Phase 2+) (GSM); Universal Mobile Telecommunications System (UMTS); LTE; Policy and charging control architecture (3GPP TS 23.203 version 15.3.0 Release 15); (3GPP TS 23.203 version 15.3.0 Release 15), hereinafter, “ETSI”. The reasons are set forth below:
Applicant's arguments and Examiner’s response:
Applicant's arguments 1: Applicant's arguments in page 7, recites, “The Office Action cites Li as disclosing limitations of claim 1. Office Action at 4-5 (citing
Li at ,i,i 74, 90, 146, 215-218, 240, and Figs. 4, 20-21). The cited portions of Li describe a quality of service (QoS) control entity for setting a service flow delay threshold between a packet data network gateway (PGW) and a user equipment (UE). Li at ,i,i 74, 146. However, the cited portions of Li fail to disclose, teach, or suggest at least distributing permissible latency time associated with an end-to-end flow to an uplink flow and a downlink flow, where the end-to-end flow is to be transmitted from a communication terminal of a transmission source to a communication terminal of a transmission destination via an application server, based on a data size of the uplink flow transmitted from the communication terminal of the transmission source to the application server,
and a data size of the downlink flow transmitted from the application server to the communication terminal of the transmission destination, the data size of the downlink flow being different from the data size of the uplink flow; and transmitting a message that instructs to discard the uplink flow, to the communication terminal or the application server, when the uplink flow has exceeded the distributed permissible latency time, as recited in claim 1”....
Examiner’s response 1: Li explicitly does not teach: distribute permissible latency associated with an end-to-end flow to an uplink flow and a downlink however, ETSI teaches, fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (equivalent to “end-end flow” (lower figure) communication”, page 48-49 and Table 6.1.7-A: Standardized QCI characteristics, page 50-54, where, PDB (packet delay budget equivalent to “latency time”, therefore it has been obvious to a person with ordinary skill in the art  to combine the teaching with Li in order to signalling separate parameters for resource type, priority, delay, and loss – is that this simplifies a node implementation. Hence Li in view of ETSI teaches the limitations as argued above. Therefore the arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0189539 A1), hereinafter, “Li” in view of ETSI TS 123 203 et al (ETSI TS 123 203, V15.3.0 (2018-07), TECHNICAL SPECIFICATION; Digital cellular telecommunications system (Phase 2+) (GSM); Universal Mobile Telecommunications System (UMTS); LTE; Policy and charging control architecture (3GPP TS 23.203 version 15.3.0 Release 15); (3GPP TS 23.203 version 15.3.0 Release 15), hereinafter, “ETSI” further in view of Min et al (US2017/0180103 A1), hereinafter, “Min”.
Regarding claim 1, Li discloses: A management server (fig 4, “eNB/RNC” equivalent to “Management Server”, para [0090]) comprising: at least one memory storing instructions (para [0240], “The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or a part of the steps of the methods”), and at least one processor configured to execute the instructions (fig 20-21, para [0215]-[0218] and para [0240]), to;  the delay transmission exceeds the service flow delay threshold (para [0146], where, “when the transmission delay exceeds the service flow delay threshold which is not caused by radio congestion or access technology switching, if the QoS control entity determines that the network inclusive of the service flow can meet the transmission delay requirement, the QoS control entity can determine the QoS update policy as the delay control policy according to the delay threshold exceeding indication, thereby reducing the transmission delay”); However, Li does not  explicitly teach: distribute permissible latency associated with an end-to-end flow to an uplink flow and a downlink; where the end-to-end flow is to be transmitted from a communication terminal of a transmission source to a communication terminal of a transmission destination via an application server, based on a data size of the uplink flow transmitted from the communication terminal of the transmission source to the application server, and a data size of the downlink flow transmitted from the application server to the communication terminal of the transmission destination, the data size of the downlink flow being different from the data size of the uplink flow; cause the uplink flow that has exceeded the distributed permissible latency to be discarded in the communication terminal of the transmission source or the application server;
ETSI teaches: distribute permissible latency associated with an end-to-end flow to an uplink flow and a downlink (fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (lower figure) communication”, page 48-49 and Table 6.1.7-A: Standardized QCI characteristics, page 50-54, where, PDB (packet delay budget equivalent to “latency time”), 
where the end-to-end flow is to be transmitted from a communication terminal of a transmission source to a communication terminal of a transmission destination via an application server (fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (lower figure) communication”, page 48), based on a data size of the uplink flow transmitted from the communication terminal of the transmission source to the application server (fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (lower figure) communication”, page 48-49, where, “Part A, Part B of Table 6.1.7 describes QCIs for which the Packet Error Loss Rate calculation includes those packets that are not delivered within the PDB; and, it provides information on other concrete attributes of the QCI e.g. the maximum size of the data burst that needs to be delivered within the PDB”), and 
transmit a message that instructs to discard the uplink flow, to the communication terminal or the application server, when the uplink flow has exceeded the distributed permissible latency time (fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (lower figure) communication”, page 48-49 and Table 6.1.7-A: Standardized QCI characteristics, page 50-54, where, PDB (packet delay budget equivalent to “latency time”), Note 1: “NOTE 1: The PDB denotes a "soft upper bound" in the sense that an "expired" packet, e.g. a link layer SDU that has exceeded the PDB, does not need to be discarded (e.g. by RLC in E-UTRAN). The discarding (dropping) of packets is expected to be controlled by a queue management function, e.g. based on preconfigured dropping thresholds”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “distribute permissible latency associated with an end-to-end flow to an uplink flow and a downlink, where the end-to-end flow is to be transmitted from a communication terminal of a transmission source to a communication terminal of a transmission destination via an application server, based on a data size of the uplink flow transmitted from the communication terminal of the transmission source to the application server” taught by ETSI  into the system of Li in order to signalling separate parameters for resource type, priority, delay, and loss – is that this simplifies a node implementation.
although ETSI teaches: a data size of the downlink flow transmitted from the application server to the communication terminal of the transmission destination (fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (lower figure) communication”, page 48), however, neither Li nor ETSI explicitly teach: the data size of the downlink flow being different from the data size of the uplink flow.
Min teaches: a data size of the downlink flow transmitted from the application server to the communication terminal of the transmission destination, the data size of the downlink flow being different from the data size of the uplink flow (fig 6 and fig 10, para [0137], where, “the downlink and uplink transmission time so as to minimize the waste of spectrum resources shown in FIG. 6. FIG. 10 shows the sum of uplink and downlink throughput (or full-duplex link throughput). X-axis shows the uplink data size and downlink data size is fixed at 1500 byte for all different uplink data size”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a data size of the downlink flow transmitted from the application server to the communication terminal of the transmission destination, the data size of the downlink flow being different from the data size of the uplink flow” taught by Min  into the system of Li in view of ETSI in order to achieving spectrum efficiency and high data throughput.
Regarding claim 7, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding communication processing apparatus for low latency data transmission method, and the rejection to claim 1 is applied hereto. 
Regarding claim 8, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding communication processing apparatus for low latency data transmission method, and the rejection to claim 1 is applied hereto. Additionally, the claim includes A non-transitory computer readable medium storing a program. Li teaches the storage medium (fig 20-21, para [0215] and para [0240]).
Regarding claim 3, Li discloses: A management server (fig 4, “eNB/RNC” equivalent to “Management Server”, para [0090]) comprising: at least one memory storing instructions (fig 20-21, para [0215] and [0240]), wherein the at least one processor is further configured to execute the instructions to  correct the permissible latency distributed (para [0072]); however, Li does not explicitly teach: the uplink flow and the downlink flow based on wireless quality in an uplink wireless section included between the communication terminal of the transmission source and the application server, and a downlink wireless section included between the application server and the communication terminal of the transmission destination.  
ETSI Teaches: teaches: the uplink flow and the downlink flow based on wireless quality in an uplink wireless section included between the communication terminal of the transmission source and the application server , and a downlink wireless section included between the application server and the communication terminal of the transmission destination (fig 6.1.7-1, “Scope of the Standardized QCI characteristics for client/server (upper figure) and peer/peer (lower figure) communication”, page 48-49, where, “Part A, Part B of Table 6.1.7 describes QCIs for which the Packet Error Loss Rate calculation includes those packets that are not delivered within the PDB; and, it provides information on other concrete attributes of the QCI e.g. the maximum size of the data burst that needs to be delivered within the PDB”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the uplink flow and the downlink flow based on wireless quality in an uplink wireless section included between the communication terminal of the transmission source and the application server, and a downlink wireless section included between the application server and the communication terminal of the transmission destination” taught by ETSI into the system of Li  in order to signalling separate parameters for resource type, priority, delay, and loss – is that this simplifies a node implementation.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0189539 A1), hereinafter, “Li” in view of ETSI TS 123 203 et al (ETSI TS 123 203, V15.3.0 (2018-07), TECHNICAL SPECIFICATION; Digital cellular telecommunications system (Phase 2+) (GSM); Universal Mobile Telecommunications System (UMTS); LTE; Policy and charging control architecture (3GPP TS 23.203 version 15.3.0 Release 15); (3GPP TS 23.203 version 15.3.0 Release 15), hereinafter, “ETSI” further in view of Min et al (US2017/0180103 A1), hereinafter, “Min” further in view of Jiang et al (US 2018/0324825 A1), hereinafter, “Jiang”.  
Regarding claim 2, Li discloses: wherein the at least one processor is further configured to execute the instructions (para [0240], “The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or a part of the steps of the methods”), to  distribute more permissible latency (para [0074], “the service flow delay threshold set by the QoS control entity may also be greater than the end-to-end delay required by the application server”); however, neither Li nor ETSI nor Min explicitly teach: to a flow of a larger data size than to a flow of a smaller data size in the data size of the uplink flow and the data size of the downlink flow. 
Jiang teaches: to distribute more permissible latency a data size to a flow of a larger data size than to a flow of a smaller data size in the data size of the uplink flow and the data size of the downlink flow (fig 3, para [0058], “As illustrated in FIG. 3, there are six DL subframes and three UL subframes (i.e., the DL burst length is longer than the UL burst length) and thus, there are more DL subframes than required to schedule UL subframes”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “to distribute more permissible latency a data size to a flow of a larger data size than to a flow of a smaller data size in the data size of the uplink flow and the data size of the downlink flow” taught by Jiang into the system of Li in order to achieve high efficiency and low latency data transmission efficiently.
Regarding claim 5, Li discloses: A management server (fig 4, “eNB/RNC” equivalent to “Management Server”, para [0090]-[0094]) comprising: at least one memory storing instructions (fig 20-21, para [0215]-[0218] and para [0240]), however, neither Li nor ETSI nor Min explicitly teach: wherein the at least one processor is further configured to execute the instructions to  estimate latency of the uplink flow and latency of the downlink flow by using the data size of the uplink flow and the data size of the downlink flow, and distribute the permissible latency associated with the end-to-end flow to the uplink flow and the downlink flow based on the estimated latency.
Jiang teaches: wherein the at least one processor is further configured to execute the instructions to  estimate latency of the uplink flow and latency of the downlink flow by using the data size of the uplink flow and the data size of the downlink flow, and distribute the permissible latency associated with the end-to-end flow to the uplink flow and the downlink flow based on the estimated latency (Jiang: para [0009] “configured to determine at least two modes for the UL scheduling based on the number of downlink (DL) subframes and the number of UL subframes, wherein the at least two modes indicate different scheduling time delay”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the at least one processor is further configured to execute the instructions to  estimate latency of the uplink flow and latency of the downlink flow by using the data size of the uplink flow and the data size of the downlink flow, and distribute the permissible latency associated with the end-to-end flow to the uplink flow and the downlink flow based on the estimated latency” taught by Jiang into the system of Li  in order to achieve high efficiency and low latency data transmission efficiently.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0189539 A1), hereinafter, “Li” in view of ETSI TS 123 203 et al (ETSI TS 123 203, V15.3.0 (2018-07), TECHNICAL SPECIFICATION; Digital cellular telecommunications system (Phase 2+) (GSM); Universal Mobile Telecommunications System (UMTS); LTE; Policy and charging control architecture (3GPP TS 23.203 version 15.3.0 Release 15); (3GPP TS 23.203 version 15.3.0 Release 15), hereinafter, “ETSI” further in view of Min et al (US2017/0180103 A1), hereinafter, “Min”, further in view of Patel et al (US 2016/0323887 A1), hereinafter, “Patel”.  
Regarding claim 4, Li discloses: A management server (fig 4, “eNB/RNC” equivalent to “Management Server”, para [0090]) comprising: at least one memory storing instructions (para [0240], “The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or a part of the steps of the methods”, however, neither Li nor ETSI nor Min explicitly teach: wherein the at least one processor is further configured to execute the instructions to increase permissible latency to be distributed to a flow including a wireless section in which wireless quality is low, and decrease permissible latency to be distributed to a flow including a wireless section in which wireless quality is high in the uplink wireless section and the downlink wireless section.  
Patel teaches: wherein the at least one processor is further configured to execute the instructions to increase permissible latency to be distributed to a flow including a wireless section in which wireless quality is low, and decrease permissible latency to be distributed to a flow including a wireless section in which wireless quality is high in the uplink wireless section and the downlink wireless section (para [0054], “For non-low-latency communications link 225-a, lowering α.sub.ULL coupled with an increase in the nominal offset P.sub.o.sub._.sub.uPUSCH may allow for higher overall network throughput”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the at least one processor is further configured to execute the instructions to increase permissible latency to be distributed to a flow including a wireless section in which wireless quality is low, and decrease permissible latency to be distributed to a flow including a wireless section in which wireless quality is high in the uplink wireless section and the downlink wireless section” taught by Patel into the system of Li  in order to allow higher data throughput.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0189539 A1), hereinafter, “Li” in view of ETSI TS 123 203 et al (ETSI TS 123 203, V15.3.0 (2018-07), TECHNICAL SPECIFICATION; Digital cellular telecommunications system (Phase 2+) (GSM); Universal Mobile Telecommunications System (UMTS); LTE; Policy and charging control architecture (3GPP TS 23.203 version 15.3.0 Release 15); (3GPP TS 23.203 version 15.3.0 Release 15), hereinafter, “ETSI” further in view of Min et al (US 2017/0180103 A1), hereinafter, “Min”, further in view of Yamada et al (US 2004/0250203 A1), hereinafter, “Yamada”.  
Regarding claim 6, Li discloses: A management server (fig 4, “eNB/RNC” equivalent to “Management Server”, para [0090])  comprising: at least one memory storing instructions (para [0240], “The computer software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform all or a part of the steps of the methods”), however, neither Li nor ETSI nor Min explicitly teach: wherein the at least one processor is further configured to execute the instructions to cause data which has not been discarded in the communication terminal of the transmission source to be discarded in the application server, out of the data included in the uplink flow that has exceeded the permissible latency distributed to the uplink flow.  
Yamada teaches: wherein the at least one processor is further configured to execute the instructions to cause data which has not been discarded in the communication terminal of the transmission source to be discarded in the application server, out of the data included in the uplink flow that has exceeded the permissible latency distributed to the uplink flow (para [0392], where, “the Web application server determines that the processing is a violation of operation and transmits before-stop data to which the portion and content of the error is allocated to the operation terminal”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the at least one processor is further configured to execute the instructions to cause data which has not been discarded in the communication terminal of the transmission source to be discarded in the application server, out of the data included in the uplink flow that has exceeded the permissible latency distributed to the uplink flow” taught by Yamada into the system of Li  in order to a user can freely performs automatic editing through the Internet network efficiently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461